Dolan, RJ.
This is a petition to establish a report on the court’s ruling denying the judgment creditor’s motion to compel the production of documents and its motion to compel answers to interrogatories in a supplementary proceeding. The petition is denied for the reason that the Appellate Division lacks jurisdiction in supplementary process proceedings.
Plaintiff in a civil action recovered judgment against defendant and received an execution. Pursuant to G.L.c. 224, §14, it then brought a supplementary proceeding for the examination of the judgment debtor as to his property and ability to pay the judgment. As part of its inquiry into the debtor’s property and ability to pay the judgment, the judgment creditor filed discovery requests seeking to have the judgment debtor answer interrogatories and produce certain documents.
When the judgment debtor failed to reply to the discovery requests, the judgment creditor filed a motion to compel answers to interrogatories and a motion to compel the production of documents. These motions were denied by court. Thereafter, the judgment creditor filed a draft report which was disallowed by the court. The judgment creditor has now petitioned this Division to establish its report.
G.L.c. 231, §108 provides for the Appellate Division of the District Court to review rulings of law made in certain District Court civil actions. However, supplementary process proceedings are not with the jurisdiction of the Appellate Division. Donnelly v. Montague, 305 Mass. 14 (1940); Marram v. Fourth District Court of Eastern Middlesex, 353 Mass. 770 (1968).
Petition denied.